 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDTeamsters Local Union No. 579,affiliated with theInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and -Helpers of America(LC.L. TransitCompany)andRobert B. Fisch-bach.Case 30-CB-240331March 1987DECISION AND ORDERBY MEMBERSBABSON, STEPHENS, ANDCRACRAFTOn 10 December 1986 Administrative LawJudge Benjamin Schlesinger issued the attached de-cision.The-General Counsel. filed exceptions- and asupporting brief, and the Respondent filed cross-ex-ceptions and a brief in opposition to the GeneralCounsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in fight of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions as modified2 and to adopt the recom-mended Order.ITheRespondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 In concluding that the complaint should be dismissed,we rely solelyon the judge's conclusion that the Respondent's refusal to issue Fischbacha withdrawal card did not violate Sec. 8(b)(1)(A) of theAct, and find itunnecessary to decide whether the complaint is time-barred by Sec.10(b).We agree with the judge thatTeamsters Local579(Northern con-veyor),274 NLRB100 (1985),is distinguishable from the instant situation.In that case, the Board found that the Respondent's discipline of an indi-vidual,who had obtained a withdrawal card,for crossing a picket lineviolated Sec.8(b)(1)(A).In so finding, the Board noted,inter alia, thatthe languageof theRespondent'swithdrawal card and its bylaws on itsface equated withdrawal status with resignation,that nothing in thebylaws or card informed an employee on withdrawal status of possiblediscipline for crossing a picket line, andthat anyambiguity created in thissituationwas construed against theUnion.Northern Conveyordid notfind, however,that an employee on withdrawal status was, in fact, in allsituations to be considered a resigned employee. It found,rather, thatwhen certain union documents appeared to equate withdrawal with resig-nation and could reasonably lead an employee on withdrawal status tobelieve that he could cross a picket line free from union discipline, thenany ambiguity whether the union might lawfully discipline the employeefor engaging in such conduct subsequent to withdrawal would be re-solvedagainst the union, the author of thedocuments. But here there isno ambiguity and Fischbach did not rely on the language in the docu-ments to his detriment.He was simply denied a withdrawal card; he wasnot denied the opportunity to resign.Indeed,in seeking the withdrawalcard he had no intention of resigning.He wanted the card so that hecould work in another locality and join another local of the Internationalwithoutpaying a new initiationfee.Wefind no Sec.7 rights were re-strainedby theRespondent's refusal to give him such a card.In sum, wefind the Respondent's actions did not violate Sec. 8(b)(1)(A).ORDERThe National Labor Relations Board adopts therecommended order of the administrative lawjudge and the complaint is dismissed.Paul BosanaoEsq.,for the General Counsel.Frederick Perillo, Esq. (Goldberg, Previan4 Uelmen, GratzMiller &Brueggeman,S.C.), of Milwaukee, Wisconsin,for Respondent.Robert B. Fischbach,of Gages Lake, Illinois, ChargingParty, pro se.DECISIONFINDINGS OF FACT ANDCONCLUSIONS OF LAwBENJAMIN SCHLESINGER,Administrative Law Judge.Charging Party Robert B. Fischbach attempted to obtaina withdrawal card from his union, Respondent TeamstersLocal Union No. 579,affiliatedwith the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America.tRespondent's refusal to give himone prompted the issuance of a complaint alleging thatRespondent violated Section8(b)(1)(A) of theNationalLaborRelationsAct, 29 U.S.C. § 151 et seq.2Jurisdiction is conceded.Fischbachwas employed byL.C.L. Transit Company (Employer),which is an inter-state freight carrier in Elkhorn,Wisconsin.During theyear preceding 20 February 1986,the Employer derivedgross revenues in excess of $50,000 from the transporta-tion of freight and commodities from Wisconsin to pointslocated outsideWisconsin.I conclude, as Respondentadmits,that the Employer is an employer engaged ininterstate commerce within the meaning of Section 2(2),(6), and (7) of theAct. I also conclude,as Respondentadmits,that Respondent is a labor organization withinthe meaning of Section2(5) of the Act.The Essence of the DisputeFischbach had been a member of Respondent from 6February 1973 and hadserved asa steward from 1979-1984. On 1 August 1984 he engaged in an argument withBrendanKaiser,Respondent's secretary-treasurer andbusiness agent,about the transfer of coverage of medicalbenefits to a differentinsurancecarrier, causing Fisch-bach to pay more for dental care for his daughter. Fisch-bach also complained that the officers of another local ofthe Internationalhad "robbed" him of 3 years of pensioncredit with one of his former employers. The argumentbecame heated; Fischbach lost his temper and, amongother things, he charged that "all Teamsters are crookedbastards," and he told Kaiser in vile terms where hecould put his "fucking insurance."Just as Fischbach lost his temper, so did Kaiser, whosent a letterto all the Employer's employees about 2August 1984,complainingof Fischbach's defamatorystatements;advising the employees to quit their jobs andiThe caption of this proceedingwas amendedat the hearing.2The relevant docket entries are as follows. The unfair labor practicechargewas filed 26 September 1985, the complaint issued 20 February1986; and the hearing was held inJanesville,Wisconsin, 11 June 1986.283 NLRB No. 80 TEAMSTERSLOCAL 579 (L.C.L. TRANSIT)find out what it was like to work in a nonwork shop("The bitchers won't have a complaint about health in-surance, the-changing of health insurance, pension plans,etc., because -there won't be any, and if there is any, itwill be solely at the discretion of the Employer"); andaccusing Fischbach of making "derogatory, disrespectfulremarks about me, my predecessors and other LocalUnion officials where he had been a Teamster member,"of being insubordinate, and of, failing to "render full alle-giance," in violation of Respondent's bylaws.Kaiser asked the employees to choose - between Re-spondent and Fischbach. If ,the majority of employeeswas dissatisfiedwith Respondent, it would file a dis-claimer of representation with the Board. ("This willremove the Union from the obligation to represent you.Yes, you will bewithouta union,a contract, a health in-surance planthat you now are in (paid for by the Com-pany), anda pension plan.")"After that you are on yourown,"' he wrote,orthe employees could "[f]ile chargesagainst the dissident members for violation,of the Team-sters Local Union No. 579 By-Laws and the Internation-al Brotherhood of Teamsters Constitution, Article 19." Ifthey 'are found quilty, they can be "reprimanded, fined,suspended for a period of time or expulsion"'; and"[w]ithout membership either through suspension or ex-pulsion the member is unable to work ... on this jobbecause" the Employer could employ only Respondent'smembers.So the choice, Kaiser wrote, was up to the employees:If themajority arepleasedwith the way yourLocal Union has represented you, then I suggestthat you reply as previously requested. Further, thatif themajorityis ' satisfied then I suggest that youtalk to the dissidents 'and urge them to make writtenretraction and apologize to the Secretary-Treasurerof this Local Union. If the dissidents fail to take thisopportunity; there will be charges filed against theproblem members.On receipt of this letter, Fischbach called Kaisertwice, but Kaiser failed 'to answer his calls. Fischbachthen retained an attorney, William A. Pangman, who, on8October 1984, with Fischbach, filed internal unioncharges against Kaiser for his alleged interference withFischbach's right to "express any views, arguments, oropinions,"as guaranteed by Respondent's bylaws and theLandrum-Griffm Act. Kaiser `countered with his own in-ternal union charges against Fischbach, dated 10 October1984, alleging that he was "disrespectful in words andactions" to Kaiser and made"defamatory statements."A number of the Employer's employees grew, wearyof this dispute and requested Kaiser to come to the Em-ployer's premisesand resolve his differences with Fisch-bach.Kaiser came about 12 November and met withFischbach, who said that; he was contemplating anotherjob in Illinois, that he "would get out of[Kaiser's]hair[and] settle our differences so [Fischbach] could, have[his] 'withdrawal ;card."Kaiser said that Fischbach didnot have to leave and that the dispute could be resolved549if he would write an apology, As a result, Fischbach sentthe following letter to Kaiser that evening:This is a letter of apology to Brendan F. Kaiser andTeamsters Local Union No. 579, the board of direc-tors and other brothers members of the Union,Local Number 200, Southeast area pension, fund forany disrespectful words and action that l[ had said.There will be no more in the future.That apology, handwritten by Fischbach'sdaughter,but signed by Fischbach, did not satisfy Kaiser, whowrote Fischbachon 18December 1984, as follows:Iam writing you in response to the ExecutiveBaord of Teamsters Local Union No. 579 positionon December 15, 1984.The Executive Board agreed with my request to re-scind and expunge the pending charges if the fol-lowing steps are followed without exception:1.That a typed, letter, which is notarized, from youto Teamsters Local Union No. 579 making thesame apology as you did in the handwritten one.(Copy enclosed.2.That a letter of retraction and apology is sent toTeamsters "General" Local No. 200's Secretary-Treasurer, Raymond "Red" Fularczyk, typed andnotarized by you.3.That a letter of retraction and apology of anymisstatements(because of lack of facts) by youabout the Central States, Southeast and SouthwestAreasPension Fund be sentto the Fund, typedand notarized by you.4.1That your attorney, Pangman, send a letter of re-traction on the charges against Secretary-Treasur-er BrendanF. Kaiser to Secretary-Treasurer Bren-dan F. Kaiser and to Joint Council No. 39 Secre-tary-TreasurerRaymond "Red" Fularczyk, andthat the case is settled.5.A ,carbon copy of all correspondence sent to allof the above-mentioned parties alsoto be'sent toTeamsters -Local Union No. 579 Secretary-Treas-urer Brendan F. Kaiser.6.Upon receipt of all requested, correspondence Sec-retary-Treasurer Brendan F. Kaiser will rescindand expunge all charges against Brother RobertFischbach.We all must work together with due,respect foreach other, in order for our organization to survivethe elements of today.On receipt, Fischbach telephoned Kaiser and com-plained that his letter did not reflect what Kaiser hadpreviously asked Fischbach to write. Fischbach said thathe'had carried out his part of the agreement and Kaiserhad reneged. Fischbach further stated that he had al-ready obtained his job in Illinois, that he was leaving,and that he refused toengage inany more writing or ar-guing.In the first week of January 1985; he gave notice3All dates hereafter refer to the year 1985, unless otherwise stated. 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto the Employer that his last day of employment wouldbe 15 February. On 28 January, Fischbach went to thecredit union, withdrew his money, and closed his ac-count; and then went next door to the Respondent'soffice and asked for the forms necessary to obtain awithdrawal card. After he filled them out, Kaiser walkedby. Fischbach told him that he was leaving and had justcompleted the application for a withdrawal card. Kaisersaid that the card was not going to be given to him be-cause "you didn't do what I said," and because Fisch-bach was still employed and was not eligible for with-drawal until he left his employment.On 16 February, Fischbach mailed the following letterto Respondent:This is a formal request for my withdrawal cardfrom Local 579. It was denied by you and I wasalso told by my steward, Bob Achilli, that youwould not, give it to me. My request was filled outin January, 1985, in writing and my dues are paid todate in full.He received no reply; indeed, Kaiser denied that he everreceived it. Fischbach then retained Pangman to obtainthe withdrawal card. Pangman called Kaiser on 4 Juneand told him that Fischbach was no longer working forthe Employer, that he had received notices, about arrear-ages of dues,4 and that he was entitled to receive hiswithdrawal card. Kaiser replied that Fischbach knewwhat he had to do, that it was all set forth in his letter of18 December. Pangman said that he had understood thatFischbach had already apologized and had delivered hisrequest for a withdrawal card. Kaiser said that he wouldforward to Pangman the 18 December 1984 letter. Kaiserdid so on 10 June,stating in an accompanying letter thatFischbach had filled out a withdrawal card applicationwhile employed by the Employer and that., "He was in-formed that he could not get a withdrawal card whilebeing employed and would not be given a withdrawalcard until he complied with the 12-18-84 disposition onhis membership with the pending charges." Kaiser reaf-firmed that he had not received any timely withdrawalrequest and further stated; "When Mr. Fischbach com-plies as requested and pays his dues up through themonth in which he complies with clearing his member-ship status, and makes proper application for a withdraw-al card, at that time he will be issued a withdrawal cardfrom" Respondent.5An Explanation of Certain Credibility FindingsWhen Fischbach applied for a withdrawal card on 28January, his application was premature under the Inter-national'sconstitution,which mandated that the cardcould be granted onlyto a memeberwho was no longeremployed. Fischbach testified that on 28 January Kaiser4Under date of 22 May, the Unionsent aform letter to Fischbachconfirmingthathe had paid duesthrough March;stating that he was inarrears forApril and May,and that, ifhe hadterminatedhis employ-ment,he should request a withdrawal card;and notifyinghun that "Duesmust be paid throughthe month that you request a withdrawalcard in."bThere isno questionthat Fischbach's dues werepaid only throughMarch.told him only that the card was being denied because hedid not apologize as he requested in the 18 December1984 letter. In my findings above, I have discreditedFischbach's testimony, finding that Fischbach, althoughtruthful and credible, recalled many incidents in general-ities,whereas Kaiser had a thorough and believablerecall of the details of his confrontations with Fischbach.Furthermore, I find that Fischbach sent the Februaryletter to Respondent formally requesting a withdrawalcard onlyas a resultof Kaiser's advice on 28 JanuarythatFischbach could obtain a withdrawal card onlywhen he ceased his employment, and that Fischbach wasadvised further that he had to pay his dues to the date ofthat application (as required by Respondent's bylaws andthe International's constitution).Otherwise,there,appearsto be no reason that would have prompted Fischbach tosend the letter in February, after he had quit his employ-ment, and to specifically mention in the letter that hisdues had been fully paid.It also appears that Respondent was put on notice thatFischbach planned to quit, his employment on 15 Febru-ary; and the question is whether Respondent should havedelayed the granting of his application until 16 February,'without any further written notice by Fischbach. Indeed,Respondent could have, checked with the Employer toensure that Fischbach' had in fact left the Employer'semploy, as, he said he was going to, and, on validatingFischbach's claim, issued the desired card. If there hadbeen no further communications in this proceeding, andif the unfair labor practice charge herein had been timelyfiled, there might be justification to hold that Fischbach'sapplication of 28 January sufficed and put the Union onnotice that he was quitting on 15 February and that thewithdrawal card was to be issued when he quit.In any event, I am persuaded that Fischbach sent afollowup letter on 16 February renewing his request of28 January. I reject Kaiser's testimony that Respondentdid not receive that ' letter. I find that Kaiser's personalanimosity to Fischbach affected his truthfulness. Con-trary to his statements and letters, Kaiser testified thatFischbach would not have had to apologize to obtain hiscard, to wit: "I couldn't have withheld a withdrawalcard from him if he had come [sic] in and followed theprocedures.We wanted this [apology] in our files be-cause he promised us he would do that" and "Wewanted that but we couldn't have held him to that." Ifind this belated explanation false. Kaiser was irrationallyimpelled to deny Fischbach his rights and was willing todo anything in order to- avoid giving out a; withdrawalcard to one who, he believed, had impugned his integrityand the integrity of his organization.I, therefore, find that he tailored his testimony to denyreceipt of Fischbach's February, letter. I reject Respond-ent's claimthat Fischbach did not prepare the letter anddid not send it. As stated above, I found Fischbach sin-cere, candid, and believable. The,letter is consistent withKaiser's earlier advice to Fischbach that the 28 Januaryapplication was untimely and that the application had tobe made only after Fischbach. had left his employment.In light ofhis numerousother requests to obtain thewithdrawal card, there is no cogent reason Fischbach TEAMSTERS LOCAL 579 (L.C.L. TRANSIT)551should have attempted to prepare the February letter asa ruse to prove that he did apply for a withdrawal card.The lack of Respondent's address on the letter is of noconsequence. Clearly, Fischbach knew the address, asshown on all the other' correspondence introduced in thisproceeding.Indeed,' FischbachvisitedRespondent'soffice on 28 January, as Kaiser conceded. Surely, Fisch-bach knew Respondent's address, and I credit his testi-mony that he addressed the envelope containing the Feb-ruary letter and sent it to Respondent.Discussionof the Applicable LawThe -General Counsel's argument in favor of finding aviolation relies on a prior Boarddecision involving Re-spondent and is succinct:The proviso to Section8(b)(1)(A)of the Actstates that a labor organization shall have the right.. to prescribe its own rules with respect to theacquisition or retention of membership...' . "Not-withstanding the 8(b)(1)(A) proviso, the SupremeCourt inPatternmakers League v.NLRB,119LRRM 2928(1985), held that a labor organizationcould not fine individuals,who tendered their resig-nations during a strike and returned to work,pursu-ant- to a rule restricting the right to resign frommembership.InMachinistsLocal 1414(NeufeldPorsche Audi),270 NLRB1330 (1984),the Boardheld thatany-restrictions placed by a union on itsmembers'right to resign are unlawful.[T]he Board has heldthatRespondent's by-lawsand its International's constitution contain provi-sionswhich render a withdrawal tantamount to aresignation.TeamstersLocal No.579 (Northern Con-veyorManufacturing Corporation),274 NLRB 100(1985), fn.1.... Accordingly, since-ithas beenfound that,aswritten,Respondent'sby-laws andthe International'sconstitution equatewithdrawalstatuswith resignation,any restrictions Respondentplaced on a member's right to withdraw must beconsidered in light of the rules governing a mem-ber's right to 'resign.In his letter to 'Pangman, dated-June 10, 1985,Kaiser states Fischbach was told he would notobtain a withdrawal card until he complied with'thedemands of the December 18, 1984 letter,atwhichtime the pending ' charges would be dropped. InSheetMetalWorkers Local73 (Safe Air,Inc.), 274NLRB374 (1985),the Board held that the meremaintenance of a constitutional provision that, interalia,prohibited resignation during the pendency ofinternal charges was unlawful. Therefore,Respond-ent's reasons for refusing-Fischbach's request for awithdrawal card,i.e.,thependency of internal'union charges,and failure to comply with the De-cember 18,1984 letter,are unlawful.Additionally,Kaiser's insistence that Fischbach pay his duesthrough the month in which he requested a with-drawal card would also run afoul of the Board'sruling that Respondent can' placenorestrictions on.the right to resign.Machinists Local Lodge 1414,supra.Thus, Respondent cannot insist on any duespayment as a condition to obtaining a withdrawalcard.InTeamstersLocal .579 (NorthernConveyor),274NLRB 100 (1985), Respondent fined a member who hadpreviously withdrawn from Respondent for crossing Re-spondent's picket line.The member claimed that heshould not have been subject to discipline because hewas not a "card-carrying member" and did not feel thathe "belonged to the union, because [he] was on a with-drawal status." The Board agreed, stating in footnote 1:In agreeingwith the judge that the Union unlaw-fully disciplined Vierck, we rely solely on the lan-guage onthewithdrawal card and the Union'sbylaws which on its face equated withdrawal statuswith resignation.The withdrawal card obtained byVierck stated that the holder "has withdrawn ingood standing from membership" and refers to anindividual on withdrawalstatus as an "ex-member."Similarly, the union bylaws state that a memberwho obtains a withdrawal card "shall be consideredto have voluntarily withdrawn from membership inthe Local Union."`Nothing in either the bylaws or on the card in-formed an employee on withdrawal status of possi-ble discipline for crossing a picket line and, in fact,the language in the bylaws and card could reason-ably lead Vierck to believe that he could cross thepicket line without being disciplined by the Union.Any ambiguity created in this situation is construedagainst the Union. Accordingly, we find that by dis-ciplining Vierck, the Union violated Sec. 8(b)(l)(A)of the Act.Accordingly, -for the purposes of determining the rightof a withdrawn member to cross a-picket line, the Boardheld that a member had such a right and could not befined or threatened with a -fine, especially, because "thelanguageof the withdrawal card and the Union"s bylaws... equated withdrawal status with resignation" and themember was "reasonably [led] to believe that he couldcross the picket line without being disciplined by .. .the Union." But the instant proceeding, is neither a uniondiscipline case nor a proceeding involving a constitution-al clause limiting the right of a union member to resignnor a proceeding involving a member's resignation froma union. It is a case involving Fischbach's request for awithdrawal card, not for the purpose of -crossing a picketline, but to transfer at some future time to another affili-ate of the International.It should be clear, by now how the Board regards aunion member's right to resign. Section 7 of the Actgrants anemployee the right to refrain,from union activity.Anything that interferes with or restricts that right isillegal,except for a lawful union-security provision.'Thus, the cases cited by the General Counsel demon-strate that a labor organization may not discipline a re-signed member- or otherwise restrict the right to resignfrom membership in any way bylimitingthat right tocertain periods of time, such as "if offered in anticipationof charges being preferredagainst' [the nnember], during 552DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDthe pendency of any such chargesor duringa strike orlockout."SheetMetalWorkers Local 73 (Safe Air), 274NLRB 374 (1985).There is, however, no statutory provision which re-quires a labororganizationto grant toamember theprivilege ofobtaininga withdrawal card. There is nostatutory provision which requiresa labor organizationto charge no initiation fees to a former member who re-signed fromthe union. The granting of a withdrawalcard by Respondentpermits amember to sever his orher relationship with the Respondent-to pay no duesand receive no benefits or rights as a fully paidmember-and to rejoinas a full memberwithout payingthe $100 initiation fee required of other employees, butpreviously paid by the "withdrawn" member.The' Board held inNorthern Conveyoronly that thewithdrawal card and Respondent's bylaws "equatedwithdrawal status with resignation." It did not hold thatan application for a withdrawal cardwas the same as aresignation.Furthermore, the Board found a violation inNorthern Conveyoronly,because the member wasreason-ably` led to believe that his crossing of a picket linewould not lead to discipline.6 But Fischbach was sub-jected to no misunderstanding. He did not intend toresign.Cf.Machinists Local 758 `(Menasco, Inc.), 275NLRB 755 fn. 15 (1985), and accompanying text. He de-sired to obtain a withdrawal card so that he could workin Illinoisand join another local, of theInternationalwithout paying a new initiation fee. Nominally, ofcourse,by obtaining a withdrawal card, Fischbachwould lose essentially all of his rights as a member ofRespondent, but he wouldmaintainthe right of notbeing required to pay an initiation fee a second time.In granting him that right, Respondent may, pursuantto the proviso in Section 8(b)(1XA), enact rules withregard to the retention of membership under a with-drawn status. Respondent contends that it isreasonableto enact a rule not to grant a withdrawal card to onewho is still working.I agree.The fundamental basis forwithdrawing from a local labor organization is that theemployee is no longer working within the local's juris-diction.Otherwise, the employee can continue to workwhile-' being listed as a withdrawn member and not beingliable to pay dues to the union. There may be some justi-fication for Respondent not to permit a member to takeadvantage of its benevolent practice of granting with-drawal cards when the member is subject to internalunion discipline. But, whether reasonableor not is notfor the Board to judge. Under the Act, Congress has leftto Respondent the right to adopt rules regarding the re-tention, of membership;and as long asthere has been nocontention by the General Counsel, no less showing, that6No fording was made by the Board that any provision of the Union'sbylaws or International's constitution was unlawful on its face.InSafeAir,decided by the Board '11 days after it decidedNorthern Conveyor, theBoard ordered expunged constitutional provisions which restricted theright to resign The Board did not do so inNorthern -Conveyorand thecomplaint herein does not allege that any provision of Respondent'sbylaws orthe International's constitution is unlawful on its face.Section 7 rights were restrained or coerced, that shouldend this matter.7There is, however, one other point that ought to beconsidered, that is, Respondent's contention that the in-stant proceeding is barred by Section 10(b) of 'the Act. Ihave found above that Fischbach was denied a with-drawal card on 28 January. Further, his renewal of theapplication for the card on 16 February was not respond-ed to, which may be understood as, yet anotherdenial.Both those dates were more than 6 months prior to thedate, 26 September, when the unfair labor practice wasfiled.The General Counsel argues that the denial was acontinuingviolation and the denial was renewed byPangman on 4 June and reaffirmed by Kaiser on 10 June.I have reviewed all the authorities cited by the partiesand find indistinguishableRoofers Local 106 (MidwestRoofing),202NLRB 851 (1973), in which a unionmember was expelled from the union prior to the appli-cable 10(b) period, but applied for membership withinthe statutory period, and the application was - deniedbased on the earlier and allegedly unlawful expulsion.The Board reversed the administrative law judge's find-ing that the charge was timely:We do not adopt the Administrative Law Judge'sconclusion with respect to Respondent's refusal toreadmit [the employee] to union membership. How-ever illegalRespondent's initialexpulsion of [theemployee] from membership may have been, thatoccurred ... far beyond the 10(b) period. Notimely charge was filed with respect thereto. TheCharging Party may not nullify the effects of the10(b) bar by thereafter reapplying for membership,and then filing a charge based on Respondent'smore recent action, since this action wasin essencemerely a reaffirmation of Respondent's earlier, time-barred conduct.We therefore ford no violation inRespondent's refusal to, admit [the employee] tomembership.Fischbach has done almost the very same thing.Denied a withdrawal card in January and February, heshould have filed a charge in July, or possibly August,because his dues were paid up in February. He -did notand instead contacted Pangman who asked Kaiser inJune why he had refused to grant Fischbach his with-drawal card in January and February. Kaiser, answeredwith thesamereasons he had previously given. Pang-man'sJune request was merely a renewal, of Fischbach'srequestsmade - earlier in the year. To paraphrase theBoard'slanguagequoted above,Kaisermerely reaf-firmed Respondent's earlier, time-barred conduct, andFischbach may not nullify the effects of the 10(b) bar byreapplying for the withdrawal card and questioning theearlier, time-barred refusals.Accordingly, even if I hadfound that the Union violated the Act by its conduct inJanuary and February, Section 10(b) bars the, finding of' Of course, although it may be argued that Kaiser's actions were rep-rehensible, the Board is not the adjudicator of Fischbach's rights underRespondent'sbylaws or under the free speech provisions of the Lan-drum-Griffin Act. TEAMSTERS LOCAL 579 (L.C.L. TRANSIT)553any violation.TeamstersLocal595 (CertifiedGrocers),218 NLRB 1286 (1975).On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edsORDERThe complaintis dismissed.s If no exceptions are filed asprovided by Sec. 102.46 ofthe Board'sRules and Regulations,the findings, conclusions,and recommendedBoard and all objections to them shall be deemed waived for all pur-Ordershall,as provided in Sec.102.48 ofthe Rules,be adopted by theposes.